Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (this “Agreement”) is entered into by and
between Michael E. Kalafer, M.D., (“Kalafer”) and MediciNova, Inc. a Delaware
corporation (the “Company”), with regard to the following:

A. Whereas, Kalafer served in various capacities as an officer and employee of
the Company, most recently as Chief Medical Officer of the Company, until
June 12, 2009 (the “Separation Date”); and

B. Whereas, Kalafer and the Company are parties to that certain Executive
Employment Agreement, dated as of July 3, 2008 (the “Employment Agreement”),
providing for certain rights and responsibilities on the part of Kalafer and the
Company.

NOW, THEREFORE, the parties hereto agree as follows:

1. Severance Payments. In consideration of the covenants and promises contained
in this Agreement and as full and final satisfaction of all obligations the
Company owes to Kalafer under the Employment Agreement or otherwise, the Company
shall pay to Kalafer, or on Kalafer’s behalf, as severance payments the
following amounts, less appropriate deductions and withholdings:

(a) Provided Kalafer executes this Agreement and after the Effective Date (as
defined below), compensation representing the amount Kalafer would have received
as salary for June 12, 2009 through December 12, 2009 under the Employment
Agreement in the aggregate gross amount of $133,900, less income and employment
taxes required in the judgment of the Company to be deducted or withheld, to be
paid on the date of the Company’s first regularly scheduled payroll date
following the Effective Date; and

(b) Provided Kalafer timely elects continuation coverage pursuant to the
provisions relating to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) of the Company’s group health plan, and provided that Kalafer
executes this Agreement, after the Effective Date, the Company will pay the
applicable COBRA premium to continue medical benefits for Kalafer and his
dependents in the same manner that such benefits are in effect as of the
Separation Date for the six (6) month period of June 12, 2009 through
December 12, 2009 (thereafter Kalafer shall, to the extent he remains eligible
for such benefits, be responsible for paying the applicable COBRA premium), with
the exception that the Company’s payment of premiums pursuant to this Section
and such benefits will be discontinued if and when Kalafer obtains medical
benefits pursuant to a group health plan of another employer.

2. Release. In consideration of the above described payments and benefits to
which Kalafer would not otherwise be entitled, Kalafer does hereby
unconditionally, irrevocably and absolutely release and discharge the Company,
and all related subsidiary entities, and their affiliates, directors, officers,
employees, agents, attorneys, stockholders, insurers, successors and/or assigns,
from any and all liability, claims, demands, causes of action, or suits of any
type, whether in law and/or in equity, known or unknown, related directly or
indirectly or in any way connected with any transaction, affairs or occurrences
between them to date, including, but not limited to, Kalafer’s employment with
the Company and the termination of said employment. This release shall include,
but not



--------------------------------------------------------------------------------

be limited to, a release of claims arising under any state or federal statute or
common law regulating or affecting employment, including Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Equal Pay Act of 1963, the Fair
Labor Standards Act of 1938, the California Labor Code, the California Fair
Employment and Housing Act and any other statutory or common law provision
relating to or affecting Kalafer’s employment by the Company, each as amended
through the date hereof, including any federal or state statutory provision
covering any age discrimination in any form by the Company against Kalafer,
except any claim for worker’s compensation. Nothing in this Agreement is to be
construed to release any unknown claims for industrial injuries arising under
the Workers’ Compensation Act. Kalafer represents that he is not aware of any
such injuries or potential claims and that he has no present intention to file a
claim for benefits under the Workers’ Compensation Act. However, neither does
he, by this Agreement, knowingly intend to release any claim for injuries which
have not yet manifested themselves or which he has no reason to otherwise
suspect he has suffered.

3. Claims. In further consideration of the above described payments and
benefits, Kalafer irrevocably and absolutely agrees that he will not prosecute
nor allow to be prosecuted on his behalf in any administrative agency, whether
federal or state, or in any court, whether federal or state, any claim or demand
of any type related to the matter release above. It is the intention of the
parties that, with the execution of this Agreement, the Company and all related
entities, and their affiliates, officers, directors, employees, agents,
attorneys, stockholders, insurers, successors and/or assigns will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Kalafer related in any way to the matter discharged herein. Kalafer
represents that he has not filed any complaint, charges or lawsuits against the
Company and all related subsidiary entities (including their affiliates,
officers, directors, and employees) with any governmental agency or any court.

4. Unknown Claims. Kalafer understands and agrees that this release extends to
all claims of every nature, known or unknown, suspected or unsuspected, past or
present, and that any and all rights granted to Kalafer under section 1542 of
the California Civil Code or any analogous federal law or regulation are hereby
expressly waived. Said section 1542 of the California Civil Code reads as
follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

Notwithstanding any provisions of this Agreement to the contrary, Kalafer does
not waive any right or release any claim against the Company which claim or
right arises from the Company failing to perform its undertakings as set forth
in this Agreement and/or may arise after the date Kalafer executes this release
including Kalafer’s rights, if any, pursuant to COBRA.

 

- 2 -



--------------------------------------------------------------------------------

5. Effect on Previous or Existing Agreements. This Agreement is intended to
resolve any and all issues between the Company and Kalafer, including any and
all claims for wages, severance pay, compensation, benefits or other aspects of
the employment relationship between the Company and Kalafer. Except as set forth
in this Section 5, this Agreement shall supersede and extinguish all prior
employment agreements, express or implied, verbal or written, between the
Company and Kalafer; provided, however, that this Agreement shall have no effect
on (i) that certain Proprietary Information and Inventions Agreement, dated as
of July 3, 2008, and (ii) any stock option agreements. This Agreement shall also
not in any way supersede or affect any obligation of Kalafer, contractual or
otherwise, with respect to the disclosure, use or protection of any proprietary
or confidential information of the Company, including any trade secrets, or with
respect to the disclosure and assignment of inventions made or conceived by
Kalafer during his employment. All previous written agreements and obligations
imposed by any contract relating to the intellectual property of the Company or
its subsidiaries or affiliated entities shall remain in full force and effect
and survive the execution of this Agreement. Nothing herein is intended to
limit, waive, release or avoid Kalafer’s right to make a claim or be indemnified
for any costs, losses, expenditures or fees incurred in the future for acts
performed by Kalafer within the scope of his employment, or as a consequence of
the discharge of his duties or done pursuant to directions of the Company,
except as otherwise provided by applicable law.

6. No Opposition of Unemployment. Company will not contest Kalafer’s claim for
unemployment; provided, however, that Kalafer understands and agrees that
Company will make any and all reports and submissions regarding Kalafer’s
employment as required by applicable law. Nothing in this provision is intended
to require or suggest that Company shall give false information to any
government agency. It is understood that any and all reports or testimony
provided by Company shall be truthful.

7. Return of Company Property. Kalafer shall immediately return any company
property in his possession, including all company-owned computers and cellular
telephones. All such property shall be returned in good working condition and
order.

8. Non-Disparagement. Kalafer and the Company each agree that he or it shall not
make any oral or written statements or knowingly make any comments, whether
privately or publicly, which in fact or by implication tend to disparage the
other or are inimical to the interests of the other.

9. Binding Effect. Kalafer further declares and represents that no promise,
inducement or agreement not expressed herein has been made to him and that this
Agreement contains the entire agreement between the parties relating to the
subject matter hereof. This Agreement may be modified only by a writing signed
by both Kalafer and the Company.

10. Successors. The Company and Kalafer understand and expressly agree that this
Agreement shall bind and benefit the heirs, partners, successors, employees,
directors, stockholders, officers, attorneys, affiliates, predecessors,
representatives and assigns of the Company and Kalafer.

11. Interpretation. The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of California. This Agreement shall not be interpreted for or against either
party hereto on the ground that such party drafted or caused this Agreement to
be drafted. If any provision of this Agreement, or part thereof, is held
invalid, void or

 

- 3 -



--------------------------------------------------------------------------------

voidable as against the public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions, and parts thereof, of
this Agreement are declared to be severable.

12. Resolution of Employment Related Disputes. Except as prohibited by law, any
dispute arising from any aspect of the employment relationship with the Company
shall be resolved through final and binding arbitration in San Diego,
California. All employment disputes of any nature shall be covered by this
Agreement, except as prohibited by law. The law applicable to any controversy to
be arbitrated shall be the law of the state of California or applicable federal
law, except that the Federal Arbitration Act shall apply to the issue of
arbitrability. The arbitration shall be conducted by a single neutral arbitrator
selected by the parties from a list maintained and provided by the American
Arbitration Association (“AAA”) or Judicial Arbitration and Mediation Services
(“JAMS”). Kalafer shall not be required to pay any administrative fees of the
AAA or JAMS. Any administrative fees or arbitrator’s fees will be paid by the
Company. The arbitrator shall have no power to award costs and attorneys’ fees
except as provided by statute or by separate written agreement between the
parties. Notwithstanding the foregoing, nothing herein shall preclude either
party from seeking, on a temporary basis, relief from a court in a dispute
involving the ownership, use or disclosure of confidential or proprietary
information or trade secrets, until such time as an arbitrator can be selected.
Once selected, the arbitrator shall have the power to continue, vacate, modify
or amend any temporary or interim relief, and shall have the power to resolve
the dispute. In the event that any aspect of this arbitration provision is found
unenforceable by a court of competent jurisdiction, the remainder of the
arbitration provision shall be severed from the invalid portion and the
remaining portion shall be given full effect according to its terms. This
arbitration provision shall supersede any and all prior agreements between the
Company and Kalafer on the subject of arbitration of employment-related claims.

13. No Admissions. It is agreed that this Agreement is not an admission of any
liability or fault whatsoever by either the Company or Kalafer.

14. Execution and Revocation Periods. Kalafer acknowledges and agrees that the
severance payments set forth in Section 1 constitute consideration beyond that
which, but for the mutual covenants set forth in this Agreement, the Company
would be obligated to provide, or Kalafer otherwise would be entitled to
receive. Kalafer acknowledges that he has twenty-one (21) days after actual
receipt of this Agreement in which to consider and execute this Agreement.
Changes to this Agreement, whether material or immaterial, do not restart the
21-day period. Kalafer agrees and acknowledges that if he chooses to sign this
Agreement before 21 days after he received it, that he has done so voluntarily.
Furthermore, Kalafer has a period of seven (7) days following the execution of
this Agreement in which to revoke this Agreement. Accordingly, this Agreement
will not become effective or enforceable (and the severance payments will not be
paid or recognized) until such 7-day revocation period has expired and the
Separation Date has passed (the “Effective Date”).

15. Counsel. Kalafer acknowledges that he fully understands his right to discuss
this Agreement with independent counsel of his choice, that he is encouraged to
do so, that he has carefully read and fully understands this entire Agreement
and that he is voluntarily entering into this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

17. Acknowledgments Related to Compensation and Benefits. Kalafer acknowledges
that he is not entitled to receive any wages, benefits, bonuses, commissions or
compensation, however characterized, other than the amounts provided for in
Section 1 above, which he will receive provided that he will have returned to
the Company an executed copy of the Agreement after the Effective Date of
Agreement.

18. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified at below (or at such other address as
the party shall specify in writing). Such notice shall be deemed given either
(a) upon personal delivery, (b) one (1) business day after being sent by
overnight delivery service or (c) on the day of transmission by facsimile,
provided that the notifying party confirms receipt of such transmission with the
other party by telephone.

 

If to MediciNova:    MediciNova, Inc.    4350 La Jolla Village Drive, Suite 950
   San Diego, CA 92122    Attention: Shintaro Asako    Telephone: 858-373-1500
   Fax: 858-373-7000    Email: asako@medicinova.com If to Kalafer:    Michael E.
Kalafer, M.D.

[SIGNATURE PAGE FOLLOWS]

 

- 5 -



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of July 12, 2009 at San Diego,
California.

 

    MEDICINOVA, INC.

/s/    Michael E. Kalafer, M.D.

    By:  

/s/    Shintaro Asako

Michael E. Kalafer, M.D.     Name:   Shintaro Asako     Title:   Chief Financial
Officer